DISSENTING OPINION
Cole, Judge:
The merchandise in question, the Helm camera, in its imported condition, is not susceptible of use. To serve the purpose for which it is specially designed and peculiarly adapted, the mechanism must be connected, electrically and mechanically, with the X-ray apparatus of which it is a part. It cannot be said, therefore, that at the time of importation the article was a photographic camera. On the contrary, the record is conclusive in showing that the mechanism, by its construction, was dedicated to use as part of an X-ray apparatus.
Usefulness of this Helm camera is limited to the field of radiology, a branch of medicine using X-rays and radium in the diagnosis and treatment of disease. It is employed in photofluorographic work, particularly with an X-ray unit for diagnosing cancer of the stomach. *222The function of the camera is to record on film of high sensitivity a shadowgraph of the stomach, from the image cast on a fluorescent screen through X-rays directed on the anatomical region under examination.
Exclusive use of the mechanism, in the manner just outlined, as part of an X-ray apparatus, being the sole purpose for its manufacture, brings the merchandise squarely within the provision for parts of X-ray apparatus in paragraph 353 of the Tariff Act of 1930, as modified by the General Agreement on Tariffs and Trade, 82 Treas. Dec. 305, T. D. 51802, as claimed by plaintiff.
This is so clear and decisive of the issue herein, I feel constrained to dissent from the majority views. I would sustain the protest.
The case was heard and submitted before a single member of this court on circuit under statutory authorization issued by the chief judge to hear or to hear and determine the case (28 U. S. C., 1946 ed., Supp. Ill, § 254). As I have previously stated in Geo. S. Bush & Co., Inc., et al. v. United States, 22 Cust. Ct. 158, C. D. 1175, I feel that such cases are properly for the individual trial judge to decide, and beyond the jurisdiction of the division. But such view continues as the minority expression of this division, and as much litigation before the division is dependent upon my participation in a decision of the same, I am, for the purpose of expediting the work of the court, participating in this matter by this dissenting opinion.